*796Foster, P. J., Heffernan and Brewster, JJ., concur; Santry, J., dissents, in the following memorandum in which Bergan, J., concurs: I dissent. On conflicting testimony the jury resolved the issues in favor of the defendant. There was ample evidence to support the verdict. The action of the trial court in denying plaintiff’s motion to exclude all witnesses from the courtroom except the one under examination did not constitute reversible error. The exclusion was a matter resting in the discretion of the court, and the record does not indicate that this discretion was abused. The judgment should be affirmed, without costs.